           Case 1:20-cv-01591-AWI-JLT Document 27 Filed 08/26/21 Page 1 of 1


 1                              UNITED STATES DISTRICT COURT
 2                             EASTERN DISTRICT OF CALIFORNIA
 3

 4   AMERICAN NATIONAL PROPERTY                          CASE NO. 1:20-CV-1591 AWI JLT
     AND CASUALTY COMPANY,
 5
                            Plaintiff                    ORDER GRANTING REQUEST FOR
 6                                                       ENTRY OF JUDGMENT
                    v.
 7
     GEORGE WASHINGTON, et al.,                          (Doc. No. 26)
 8
                            Defendants
 9

10

11         On July 20, 2021, the Court adopted a Findings and Recommendation that recommended
12 granting Plaintiff’s motion for default judgment. See Doc. No. 25. The July 20 Order inter alia

13 concluded that Plaintiff had no obligation under a Homeowners Policy or Rental-Owners Policy to

14 defend Defendants in a state court case and gave Plaintiff 30 days to file a motion for

15 reimbursement of fees and costs. See id.

16         On August 2, 2021, Plaintiff filed a notice that it would not be seeking reimbursement and
17 requested that the Court enter judgment. See id. Defendants filed no response.

18         In light of the August 2, 2021 notice that no reimbursement motion will be filed, the Court
19 detects no reason why Plaintiff’s request for entry of judgment should not be granted.

20

21                                               ORDER
22         Accordingly, IT IS HEREBY ORDERED that the Clerk enter judgment in favor of
23 Plaintiff and against Defendants and CLOSE this case.

24
     IT IS SO ORDERED.
25

26 Dated: August 25, 2021
                                                SENIOR DISTRICT JUDGE
27

28
